Order, as amended, denying motion to dismiss complaint upon the ground that it fails to state a cause of action, affirmed, with ten dollars costs and disbursements. The fact that the letter was anonymous indicates that the sender meant to attach to the words a vicious rather than the usual meaning. Lazansky, P. J., Hagarty and Seeger, JJ., concur; Carswell and Seudder, JJ., dissent, with the following memorandum: The implication attending the use of the word “intimate” is *680made harmless by the addition of the word “ quite.” “ Quite intimate ” connotes a degree of intimacy, and in adultery there is no degree.